                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MISSOURI
                         ST. JOSEPH DIVISION

TERI DEAN,                            )
                                      )
                    Plaintiff,        )
                                      )
      v.                              )       Case No.:   5:19-cv-06022-SRB
                                      )
EDWARD BEARDEN, et al.,               )
                                      )
                    Defendants.       )

              Motion for Leave to File First Amended Answer

      Defendants Edward Bearden, Elijah Mosier, and Todd Mustain seek

leave of Court under Federal Rule of Civil Procedure 15(a)(2) to file their

First Amended Answer, which is attached to this motion as Exhibit A, to

assert the affirmative defense of failure to exhaust administrative remedies

to counts I, II, and III of Plaintiff’s Complaint.

      For these reasons, and the reasons in the accompanying suggestions,

Defendants Bearden, Mosier, and Mustain respectfully request that the

Court grant them leave to file their First Amended Answer to Plaintiff’s

Complaint and for such further relief as the Court deems just and proper.




                                          1

           Case 5:19-cv-06022-BP Document 75 Filed 04/06/21 Page 1 of 2
                               Respectfully submitted,

                               ERIC S. SCHMITT
                               Attorney General

                               /s/ Nicolas Taulbee
                               Nicolas Taulbee
                               Missouri Bar Number 61065
                               Assistant Attorney General
                               615 East 13th Street, Suite 401
                               Kansas City, Missouri 64106
                               Telephone: (816) 889-5000
                               Facsimile: (816) 889-5006
                               Email:      Nicolas.Taulbee@ago.mo.gov
                               Attorneys for Defendants
                               Bearden, Mosier, and Mustain




                            Certificate of Service

      I hereby certify that on April 6, 2021, I filed the foregoing electronically

with the Clerk of Court to be served by operation of the Court’s electronic

filing system upon all counsel of record.



                                            /s/ Nicolas Taulbee
                                            Assistant Attorney General




                                        2

        Case 5:19-cv-06022-BP Document 75 Filed 04/06/21 Page 2 of 2
